Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 February 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Quincy Feby. 15 1807

Being apprehensive that you may be uneasy at not hearing from me my beloved friend I write from your Mother’s where we have been the last fortnight and where I think we seem likely to remain sometime longer although I at present expect to go into Boston tomorrow Louisa has been very sick and Sister T. B. is confin’d with a bad Breast her Baby grows finely and is one of the prettiest creatures I ever saw still not so handsome as our John who retains his beauty in its highest perfection—
Your Father was for a considerable time much concerned about the bill which passed so rappidly through the Senate and still cannot account for the Vote of a certain friend of mine. It never caused me the slightest anxeity as I know your Opinions to be generally form’d upon mature reflection and deliberation and almost always correct he has tax’d me once or twice upon two of your former votes as if he suspected my having been concern’d in the subject, which makes me smile. no woman certainly ever interfer’d less in affairs of this kind than I have, and if I ever possess’d any influence, I certainly have never exerted it. however these two Votes, he says, he never can forgive, and I suspect he has since included the last among the number. Is it fair mon Ami, for a man, thus to condemn, without Knowing upon what grounds you have acted? I think not, but my judgement is apt to be erroneous.
The Boy I mention’d, has left Mr. Gulliver, and is not to be had. his father intends to keep him at School. I do not know where to look for one, but will make enquiries, before you return. I have some time been enquiring for a Girl, and hope I shall be able to procure one who may answer our purpose. I shall be ready to remove the moment you return, which I most anxiously anticipate they all here endeavor to alarm me, a little by assuring me, that the Senate will be detaind some months after the Session expires. but this I will not believe, it would make me too unhappy. nothing but the period of your absence being limitted, to a short time, could possibly have induced me to stay. I should be too severely punish’d for doing so, if your time is lengthen’d—
You will see by the papers, how much we are like to shine the next Election, two such bright constellations as Judge Sullivan, & Levi Lincoln, cannot fail to add lustre, to the bright hemisphere of Massachuset—
The deposition of Judge Inis, affords a topic of conversation at  present, and not a little astonishment. he certainly must be a very profound & learned Judge, to require ten years deliberation, before he could decide how he should conduct himself in such a situation I always thought untill now, that a J. should possess strict integrity, firmness, and decision of character, an idea I presume is obsolete—
Adieu my best belov’d friend the Children are both well. John has been quite sick but is entirely recover’d. The Thermometer since I have been here has been as low as 11 in the entry between your Fathers and Sister T. B.’s room; and as low as 15 below nought out of Doors. It is now very mild and has rain’d heavily since yesterday before Sun Rise, every thing is overflow’d, even the bridge by Mr Blacks. if it continues I think poor Neponset, will be washed away—present my best love to all the family, and believe me most sincerely, & affectionately yours,
L. C. A.Bring Mrs. Smith home with you if possible. Your Mother hopes you will take no denial as it regards John
The Col. is building a house at Shenang to which Mrs. Smith intends going in the Summer